DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 16 and 18 of U.S. Patent No. 11,012,849. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader and read on the scope of the above-mentioned patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the limitation “a terminal device”, it is unclear if it is the same as the parent claim or it is a different terminal device. If it the same please refer as “the terminal device”. The issue it is augmented in claim 14 since the parent claim was directed to a method of operating a base station; for examination purposes it is going to be treated as “the method according to claim 11”.
Claims 12-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the limitation “a method”, it is unclear if it is directed to the same method as the parent claim or it is a different method in conformity with the parent claim. If it the same method please refer as “the method”.
Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the limitation “a base station”, it is unclear if it is directed to the same base station as the parent claim or it is a different base station in conformity with the parent claim. If it the same please refer as “the base station”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6, 9-13, 16-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi 20170318611.

As to claim 4, Tsuboi discloses a terminal device [1] for communicating with a base station [2] in a wireless telecommunications system, wherein the terminal device comprises a controller unit [104-106, 110] and a transceiver unit [101-103, 107-109] configured to operate together to: determine a mobility status for the terminal device and an associated reliability for the determined mobility status; to convey an indication of the mobility status and an indication of the reliability for the mobility status to the base station [estimation accuracy information may be reported in addition to a mobility estimation result] (see par. 0099); and to configure the terminal device for operation within the wireless telecommunications system in a manner that takes account of both the mobility status and the reliability for the mobility status (see par. 0006, 0089, 0099). Tsuboi does not explicitly recite to who is reporting; however, recites that the base station will perform mobility control based on the reporting (see par. 0099). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention that the indication of the mobility status and the indication of the reliability for the mobility status is sent to the base station to perform by the base station mobility control based on the reporting to maintain the quality of communication.

As to claim 5, Tsuboi discloses [the] terminal device according to claim 4, wherein the indication of the mobility status includes a high setting and a low setting (see par. 0053). Tsuboi does not specifically disclose wherein the indication of the reliability for the mobility status includes a high setting and a low setting; however, Tsuboi discloses the degrees of estimation accuracy has been satisfied for the reliability (see par. 0099). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention that when the reliability is satisfied or not would be equivalent to high or low setting, since it is doing the same function and the same predictable result of indicating quantity; thereby, allowing to make control decisions based on the reliability and/or accuracy of the information.

As to claim 6, Tsuboi discloses [the] terminal device according to claim 4, wherein the indication of the mobility status and the indication of the reliability of the mobility status are different (see par. 0099).

As to claim 9, Tsuboi discloses [the] terminal device according to claim 4, wherein the indication of the mobility status is determined from a plurality of previously determined locations for the terminal device, and the indication of the reliability for the mobility status is determined from a plurality of previously determined locations for the terminal device (see par. 0013-0017, 0098-0100, 0115-0120).

As to claim 10, Tsuboi discloses [the] terminal terminal device according to claim 4, wherein the mobility status for the terminal device is determined from the terminal device being connected to one or more base stations of the wireless telecommunications system, and the indication of the reliability for the mobility status is determined from the terminal device being connected to one or more base stations of the wireless telecommunications system (see par. 0092-0100).

As to claim 11, Tsuboi discloses a method of operating a base station [2] for communicating with a terminal device [1] in a wireless telecommunications system, the method comprising: receiving from the terminal device an indication of a determined mobility status for the terminal and an indication of an associated reliability for the mobility status; and configuring the terminal device for operation within the wireless telecommunications system in a manner that takes account of both the mobility status and the reliability for the mobility status. [estimation accuracy information may be reported in addition to a mobility estimation result] (see par. 0099); and to configure the terminal device for operation within the wireless telecommunications system in a manner that takes account of both the mobility status and the reliability for the mobility status (see par. 0006, 0089, 0099). Tsuboi does not explicitly recite to who is reporting; however, recites that the base station will perform mobility control based on the reporting (see par. 0099). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention that the indication of the mobility status and the indication of the reliability for the mobility status is sent to the base station to perform by the base station mobility control based on the reporting to maintain the quality of communication.

As to claim 12, Tsuboi discloses [the] method according to claim 11, wherein the indication of the mobility status includes a high setting and a low setting (see par. 0053). Tsuboi does not specifically disclose wherein the indication of the reliability for the mobility status includes a high setting and a low setting; however, Tsuboi discloses the degrees of estimation accuracy has been satisfied for the reliability (see par. 0099). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention that when the reliability is satisfied or not would be equivalent to high or low setting, since it is doing the same function and the same predictable result of indicating quantity; thereby, allowing to make control decisions based on the reliability and/or accuracy of the information.

As to claim 13, Tsuboi discloses [the] method according to claim 11, wherein the indication of the mobility status and the indication of the reliability of the mobility status are different (see par. 0099).

As to claim 16, Tsuboi discloses [the] method according to claim 11, wherein the indication of the mobility status is determined from a plurality of previously determined locations for the terminal device, and the indication of the reliability for the mobility status is determined from a plurality of previously determined locations for the terminal device (see par. 0013-0017, 0098-0100, 0115-0120).

As to claim 17, Tsuboi discloses [the] method according to claim 11, wherein the mobility status for the terminal device is determined from the terminal device being connected to one or more base stations of the wireless telecommunications system, and the indication of the reliability for the mobility status is determined from the terminal device being connected to one or more base stations of the wireless telecommunications system (see par. 0092-0100).

Regarding claims 18-20 and 23, they are the respective base station claims of method claims 11-13 and 16. Therefore, claims18-20 and 23 are rejected for the same reasons as shown above.

Claim(s) 7-8, 14-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of Fodor 20100184458.

As to claims 7-8, 14-15 and 21-22, Tsuboi discloses [the] terminal device and base station according to claim 4/11, further configured to configure the terminal device when the indication of the mobility status is a first setting and the indication of the reliability of the mobility status has been satisfied (see par. 0099). Tsuboi does not specifically disclose wherein the indication of the reliability for the mobility status includes a high setting and a low setting; however, Tsuboi discloses the degrees of estimation accuracy has been satisfied for the reliability (see par. 0099). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention that when the reliability is satisfied or not would be equivalent to high or low setting, since it is doing the same function and the same predictable result of indicating quantity; thereby, allowing to make control decisions based on the reliability and/or accuracy of the information. Also, Tsuboi fails to disclose a power saving state; however, Tsuboi disclose avoiding making the handover to small cells when the mobility is high (see par. 0006) and/or when the accuracy is not good (see par. 0010, 0089, 0099); which could be equated to a power saving state since, it would be obvious to avoid making handover measurements, because there is not going to be a handover. In an analogous art, Fodor discloses to configure the terminal device in a power saving state when the indication of the mobility status is a first setting (see par. 0010, 0018-0019). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to add the power saving technique of Fodor to the modified Tsuboi system to save power while making sure that determination is reliable since it is based also on accuracy of the information; thereby, saving power meanwhile maintaining reliability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647